



Exhibit 10.3(f)




Restricted Stock Unit AGREEMENT
OF
REXNORD CORPORATION


THIS AGREEMENT (this “Agreement”), dated as of ___________ is made by and
between Rexnord Corporation, a Delaware corporation (the “Corporation”), and
_____________, a non-employee director of the Corporation (the “Grantee”).
 
WHEREAS, the Corporation wishes to afford the Grantee the opportunity to receive
shares of its common stock (“Common Stock”) under the Rexnord Corporation 2012
Performance Incentive Plan (as it may be revised, amended or restated from time
to time, the "Plan");


WHEREAS, the Administrator, as defined in the Plan, (i) has determined that it
would be to the advantage and in the best interests of the Corporation and its
stockholders to grant the Restricted Stock Units (the “Restricted Stock Units”)
provided for herein to the Grantee in consideration for the Grantee's agreement
to serve as a member of the Board of the Corporation (the "Board"), and (ii) has
instructed the officers of the Corporation to issue said Restricted Stock Units.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I
GRANT AND VESTING OF RESTRICTED STOCK UNITS
AND ISSUANCE OF SHARES


Section 1.1    Grant of Restricted Stock Units


In consideration of the Grantee's service as a member of the Board, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, on the date hereof the Corporation irrevocably grants to
the Grantee __________ Restricted Stock Units. The Restricted Stock Units
granted under this Agreement are units that will be reflected in a book account
maintained by the Corporation.


Section 1.2    Immediate Vesting of Restricted Stock Units


(a)Except as otherwise provided in Section 1.2(b) below, these Restricted Stock
Units shall be fully vested on the Grant Date. The Grantee will not have any
dividend rights or voting rights with respect to the Restricted Stock Units and
will not be deemed a stockholder of the Corporation with respect to any of the
Restricted Stock Units unless and until shares of Common Stock are delivered to
the Grantee in settlement of the Restricted Stock Unit pursuant to Section 1.3.
(b)If the Grantee is removed from the Board by the Board or the stockholders of
the Corporation for cause, or the Grantee resigns or decides not to stand for
reelection to the Board following delivery of notice to the stockholders of a
proposal to remove the Grantee from the Board for cause (for these purposes,
cause shall include, but not be limited to, dishonesty, incompetence, moral
turpitude, other misconduct of any kind





--------------------------------------------------------------------------------





and the refusal to perform the Grantee's duties and responsibilities as a member
of the Board for any reason other than illness or incapacity), then all
Restricted Stock Units shall immediately be forfeited.


Section 1.3    Issuance of Shares


On the settlement date determined pursuant to and in accordance with the Rules
and Procedures for the Non-Employee Director Restricted Stock Unit Award
Deferral Program (as it may be revised, amended or restated from time to time,
the "Program"), the Corporation shall issue the Grantee one share of Common
Stock for each Restricted Stock Unit, subject to the terms and provisions of the
Plan and this Agreement.


Section 1.4    Restricted Stock Units Subject to Plan


The Restricted Stock Units, and related dividend equivalent rights, granted
hereunder are subject to the terms and provisions of the Plan, including without
limitation, Sections 7.4 and 8.9 of the Plan. Capitalized terms used in this
Agreement and not defined herein shall have the meaning given to such terms in
the Plan (including the Program, as applicable).


Section 1.5    Dividend Equivalents


During the period beginning on the Grant Date and ending on the date that shares
of Common Stock are issued in settlement of a Restricted Stock Unit, the Grantee
will accrue dividend equivalents on Restricted Stock Units (including Deferred
Shares (as defined in the Program) under the Program) equal to the cash dividend
or distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable (or forfeitable) upon the same
terms and at the same time of settlement as the Restricted Stock Units to which
they relate, and (ii) will be denominated and payable solely in cash. Dividend
equivalent payments, at settlement, will be net of applicable federal, state,
and local withholding taxes (subject to Section 2.8).


ARTICLE II
OTHER PROVISIONS


Section 2.1    Grantee's Service as a Director


Nothing in this Agreement or in the Plan shall confer upon the Grantee any right
to continue in the service of the Corporation or any of its Subsidiaries
(whether as a director or otherwise).


Section 2.2    Construction; Choice of Law


This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.


Section 2.3    Conformity to Securities Laws


The Grantee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the U.S. Securities Act and the Exchange Act
and any and all regulations and rules promulgated thereunder by the U.S.
Securities and Exchange Commission, including without limitation, Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Stock





--------------------------------------------------------------------------------





Units are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


Section 2.4    Entire Agreement


The parties hereto acknowledge that this Agreement and the Plan (including the
Program, as applicable) set forth the entire agreement and understanding of the
parties and supersede all prior written or oral agreements or understandings
with respect to the subject matter hereof, except that any provisions therein
regarding confidentiality or non-competition remain in full force and effect in
favor of the Corporation and its Subsidiaries as if the agreements containing
such provisions were not so superseded. The obligations imposed by this
Agreement are severable and should be construed independently of each other. The
invalidity of one provision shall not affect the validity of any other
provision. If any provision of this Agreement shall be invalid or unenforceable,
in whole or in part, or as applied to any circumstances, under the laws of any
jurisdiction which may govern for such purpose, then such provision shall be
deemed, to the extent allowed by the laws of such jurisdiction, to be modified
or restricted to the extent and in the manner necessary to render the same valid
and enforceable, either generally or as applied to such circumstance, or shall
be deemed exercised from this Agreement, as the case may require, and this
Agreement shall be construed and enforced to the maximum extent permitted by
law, as if such provision had been originally incorporated herein as so modified
or restricted, or as if such provision had not been originally incorporated
herein, as the case may be.


Section 2.5    Amendment


The Administrator at any time, and from time to time, may amend the terms of
this Agreement, provided, however, that the rights of the Grantee shall not be
adversely impaired without the Grantee’s written consent. The Corporation shall
provide the Grantee with notice and a copy of any amendment made to this
Agreement.


Section 2.6    Disputes (Forum; Personal Jurisdiction; Waiver of Jury Trial)


Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan (including the Program, as applicable)
shall be brought exclusively in the state, federal, or other courts of the state
of Delaware, and the parties hereby consent and submit to the personal
jurisdiction of those courts. In the event of dispute or litigation, each party
shall pay its own attorney’s fees and expenses, except that, should Grantee file
suit in a forum other than the state, federal, or other courts of the state of
Delaware, Corporation shall be entitled to recover from Grantee its attorney
fees and expenses associated with seeking the dismissal or transfer of Grantee’s
suit. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO ANY
TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING UNDER, OUT OF,
IN CONNECTION WITH, OR IN RELATION TO THE PLAN OR THIS AGREEMENT.


Section 2.7    Notices


All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have been duly given when delivered in person, by telecopy,
by nationally-recognized overnight courier, or by first class registered or
certified mail, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated in writing by
the addressee to the addressor:





--------------------------------------------------------------------------------







(i)    if to the Corporation, to:


Rexnord Corporation
247 Freshwater Way, Suite 300
Milwaukee, WI 53204
Attention: General Counsel


(ii)    if to the Grantee, to the Grantee’s home address on file with the
Corporation.


Section 2.8    Government and Other Regulations


The obligation to deliver shares of Common Stock under the Plan, and related
dividend equivalents, shall be subject to all applicable laws, rules and
regulations and the obtaining of all such approvals by governmental agencies as
may be deemed necessary or desirable by the Corporation, including (without
limitation) the satisfaction of all applicable federal, state and local tax
withholding requirements. The Corporation shall have the power and the right to
deduct or withhold, or require Grantee to remit to the Corporation, an amount
sufficient to satisfy federal, state, and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising or as a result of these Restricted Stock Units and related
dividend equivalents.


Section 2.9    Counterparts


This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


[Signature Page to Follow]


                        




* * * * *







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.


THE CORPORATION:
 
 
Rexnord Corporation
 
 
By:
 
 
 
Print Name:
 
 
 
Title:
 
 
 
 
 
 
 



THE GRANTEE:
 
 
Signature:
 
 
 
Print Name:
 
 
 
Grantee's Address
 
 
 
 
 
 
 
 
 
 
 
 
Grantee's Taxpayer Identification Number:
 
 
 
 


















